In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-086V
                                           (Not to be Published)


*************************
MICHELLE SCHNEIDER on behalf of her *                             Special Master Corcoran
minor child, R.S.,                  *
                                    *                             Filed: August 31, 2016
                   Petitioner,      *
       v.                           *                             Petitioner’s Motion for a Decision;
                                    *                             Dismissal of Petition; Vaccine
SECRETARY OF HEALTH                 *                             Act; Denial Without Hearing.
AND HUMAN SERVICES,                 *
                                    *
                   Respondent.      *
                                    *
*************************

Meredith Michelle Troberman, Carroll Troberman, PLLC, Austin, TX, for Petitioner.

Lisa Ann Watts, U.S. Dep’t of Justice, Washington, D.C. for Respondent.

                 DECISION DISMISSING CASE FOR INSUFFICIENT PROOF1

        On January 28, 2015, Michelle Schneider filed a petition on behalf of her minor child, R.S.,
seeking compensation under the National Vaccine Injury Compensation Program.2 The Petition
alleges that the Haemophilus Influenzae Type B (“Hib”) vaccine that R.S. received on January 26,
2012, caused her to develop injuries, including Chronic Encephalopathy. See Petition (“Pet.”) at
1.



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
       Petitioner originally filed this petition pro se, but upon a motion to substitute counsel,
Meredith Troberman became the attorney of record on April 8, 2015. In order to file the medical
records needed in this case, Petitioner filed three motions for extensions of time, all of which were
granted. During that time, on September 22, 2015, the 240-day time period for the special master’s
issuance of a decision lapsed and Petitioner elected to continue in the program.

        After Petitioner filed numerous medical records in late October, the parties filed a joint
status report stating that additional medical records were needed, and requesting that the filing date
for their Joint Statement of Completion be moved to January 30, 2016. See Report, dated Dec. 12,
2015 (ECF No. 52). Many of those medical records were filed in error, stricken from the record,
and replaced by the correct records in the form of a CD. On May 5, 2016, the parties filed a
statement of completion.

        Respondent’s Rule 4(c) Report, filed on June 7, 2016, contested the appropriateness of an
entitlement award. See Report, dated June 7, 2016 (ECF No. 96). Petitioner subsequently filed an
unopposed motion on August 10, 2016, requesting a decision dismissing her claim (ECF No. 98).
In it, Petitioner stated that “[a]n investigation of the facts and science supporting her case has
demonstrated to Petitioner that she will be unable to prove that she is entitled to compensation in
the Vaccine Program.”Id. Petitioner also stated her understanding that the requested decision will
end all of her rights in the Vaccine Program. Id. Ms. Schneider, on behalf of R.S., intends to protect
her rights to file a civil action in the future, but in an effort not to waste judicial resources, requests
dismissal of her current claim. Id. at 1-2. Respondent does not object.

       To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or (2) that she suffered an injury that was actually caused
by a vaccine. See Sections 13(a)(1)(A) and 11(c)(1). An examination of the record, however, does
not uncover any evidence that R.S. suffered a “Table Injury.” Further, the record does not contain
a medical expert’s opinion or any other persuasive evidence indicating that the alleged injury that
R.S. experienced could have been caused or significantly aggravated by the vaccine that she
received on January 26, 2012.

        Under the Vaccine Act, a petitioner may not receive a Vaccine Program award based solely
on her claims alone. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. Section 13(a)(1). In this case, there is insufficient evidence in
the record for Petitioner to meet her burden of proof. Petitioner’s claim therefore cannot succeed
and must be dismissed. Section 11(c)(1)(A).




                                                    2
      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

      IT IS SO ORDERED.

                                                      /s/ Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Special Master




                                            3